Title: From John Adams to James Mease, 24 August 1816
From: Adams, John
To: Mease, James



Dear Sir
Quincy August 24th 1816

A letter of the 8th of August from Dr Mease has revived many recollections of conversations at Bush Hill, and at the Corner of Arch Street and Fourth Street.
Though I know not how you could have conceived a project more victorious or more patriotic, than the publication of Dr: Rushes Letters: Yet I shudder at the thought. A complete collection of Dr: Rushes letters never will be published, or if they should, they would excite as much surprise and as much learned controversy and more factious Fury, than if a collection of Hypocrates had been dug out of the Ruins of Herculaneium.
I would not exchange one of his letters to me for its weight in Gold. If therefore I send you one of them to you, it must be after the pledge of Honour of a Gentleman, that you will return it to me
But this is not all. You must send me the written consent of that excellent Lady the Relict of Dr. Rush; which I know will not be given without the advice of her children.
Upon these conditions I will send to you or to Madam Rush such Letters as I can collect. But even this will be a work of research; and will be no adequate representation of the many Tete a Tete conversations between us.
With affectionate Regards to the Family and to yourself, I am an / old Friend
John Adams